IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-10523
                          Conference Calendar



TIM D. TINLIN,

                                           Plaintiff-Appellant,

versus

PRESTON DeSHAZO, Attorney at Law; CARL ALLEN McNEILL,
Attorney at Law; KAWASAKI MOTORS CORP., USA, Claims
Administrator; WYNN WOODARD; SAMMY WHITES; RACE TECH CORP.;
SAMMY WHITE’S KAWASAKI, INC.,

                                           Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-1180-M
                        --------------------
                          December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Tim D. Tinlin, Texas prisoner #807702, moves for leave to

proceed in forma pauperis (IFP), implicitly challenging the

district court’s certification that his appeal is taken in bad

faith.   He alleges that the district court listed only Texas

residents in the order of dismissal, and he states without

offering any details that there was diversity of citizenship.

Because Tinlin named Texas residents among the defendants in his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10523
                                -2-

civil action, he has failed to show complete diversity.      Getty

Oil Corp., a Div. of Texaco, Inc. v. Insurance Co. of N. America,

841 F.2d 1254, 1258 (5th Cir. 1988).

     Tinlin’s appeal is without arguable merit and is frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).      Tinlin’s

IFP motion is denied, and the appeal is dismissed.   The dismissal

of Tinlin’s appeal as frivolous counts as a “strike” for purposes

of 28 U.S.C. § 1915(g).   Once Tinlin accumulates three “strikes,”

he may not bring a civil action or appeal IFP unless he “is under

imminent danger of serious physical injury.”   28 U.S.C.

§ 1915(g).   Tinlin’s motion to expedite his appeal is DENIED.

     IFP DENIED; MOTION TO EXPEDITE DENIED; APPEAL DISMISSED.

     5TH CIR. R. 42.2.